            Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 1 of 39
                                                                                   FILED
                                                                                U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT ARKANSAS

                      IN THE UNITED STATES DISTRICT COURT                         JUL 2 3 2021
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DMSION


ROBERT A. DONATO                                                                PLAINTIFF

v.
ENKELKINDER,LLC,PLAZA
TIRE SERVICE, INC.,
TIMOTHY M. CAMPBELL,
RODOLFO REFUGIO JOSE MARIA, and
FLEETWASH, INC.                                                              DEFENDANTS


                                 NOTICE OF REMOVAL

TO:   The United States District Court
      Eastern District of Arkansas, Central Division

      The Circuit Clerk of White County, Arkansas
      300 N. Spruce Street
      Searcy, AR 72143-7719

       Ms. Alexandra C. Benton
       Blair & Stroud
       P.O. Box 2135
       Batesville, AR 72501
       870-793-8350 (PH)                        This case assigned to District Judge   1)'\,,l\\ti
       870-793-3989 (FX)                        and to Magistrate   Judge-VJ:.....,_,v)....Y\~----
       acb@blastlaw.com


       Please take notice that the captioned case filed as Case No. 73CV-2021-329 in

the Circuit Court of White County, Arkansas, Civil Division, has been hereby removed

to the United States District Court for the Eastern District of Arkansas, Central Division.

Separate Defendants named herein as Enkelkinder, LLC, Plaza Tire Service, Inc., and

Timothy M. Campbell, file this Notice of Removal and state, as grounds for removal, the

following:

       1.       This action was commenced by the filing of a Complaint in the Circuit

Court of White County, Arkansas, Civil Division, on June 11, 2021, and was assigned
            Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 2 of 39



Case No. 73CV-2021-329. A copy of the Complaint and Summonses, constituting all

documents served upon Separate Defendants Enkelkinder, LLC, Plaza Tire Service, Inc.,

and Timothy M. Campbell, in connection with this cause, is attached hereto and

incorporated by reference as Exhibit "A".

      2.       Attached hereto and incorporated by reference as Exhibit "B" is a copy of

the Answer to Plaintiff's Complaint filed by Separate Defendants Enkelkinder, LLC,

Plaza Tire Service, Inc., and Timothy M. Campbell in the Circuit Court of White County,

Arkansas.

      3. Attached hereto and incorporated by reference as Exhibit "C" is a copy of

Plaintiff's Proof of Service on Separate Defendants Enkelkinder, LLC, and Plaza Tire

Service, Inc., which evidences service and service of process on these Separate

Defendants were effectuated on July 13, 2021. Exhibits "A", "B", and "C" constitute a

complete copy of the White County Circuit Clerk's file in this matter.

      4.       Separate   Defendant    Enkelkinder,   LLC   is   a   foreign   corporation

incorporated in and having its principal place of business in Missouri, a state other than

Arkansas.

       5.       Separate Defendant Plaza Tire Service, Inc. is a foreign corporation

incorporated in and having its principal place of business in Missouri, a state other than

Arkansas.

       6.       Separate Defendant Timothy M. Campbell is an adult resident of Missouri,

a state other than Arkansas.

       7.       Separate Defendants Rodolfo Refugio Jose Maria and Fleetwash, Inc. have

not appeared or filed a responsive pleading in the Circuit Court of White County, Case

No. 73CV-2021-329 as of the filing of this Notice of Removal. Based on the allegations

in Plaintiff's lawsuit, Separate Defendant Rodolfo Refugio Jose Maria is an adult resident


                                            2
                    Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 3 of 39
I   ,




        of a state other than Arkansas and believed to be a resident of Tennessee. Separate

        Defendant Fleetwash, Inc. is a foreign corporation incorporated in and having its

        principal place of business in a state other than Arkansas and believed to be a resident

        of New Jersey and doing business in Tennessee.

               8.      Upon information and belief, Plaintiff is a citizen and resident of Memphis,

        Shelby County, Tennessee.

               9.      Complete diversity of citizenship exists between the Plaintiff and these

        Defendants.     The amount in controversy exceeds the sum of $75,000, exclusive of

        interests and costs.

               10.     This is a civil action in which Plaintiff seeks damages in excess of One

        Million Five Hundred Thousand Dollars ($1,500,000.00). Accordingly, Plaintiff seeks

        damages in excess of $75,000, exclusive of interest and costs, the amount required for

        federal diversity jurisdiction.

               11.     Therefore, this action is one over which a federal district court has original

        jurisdiction because there is complete diversity of citizenship between the parties

        pursuant to 28 U.S.C. § 1332, and this case is removable under 28 U.S.C. § 1441(a)

        under the procedures set forth in 28 U.S.C. § 1446.

               12.      Defendants have given written notice of this removal by filing copies of this

        notice of removal with the Circuit Clerk of White County, Arkansas, and by mailing

        copies of the Notice of Removal to Plaintiffs attorney.

               13.      No admission of fact, law or liability is intended by the filing of this notice,

        and all defenses, motions and pleas are expressing reserved.

               WHEREFORE, Separate Defendants, Alltel Communications, LLC d/b/a Verizon

        Wireless and Verizon Wireless Services, LLC, give notice that this case has been removed




                                                        3
                         Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 4 of 39
,   ,   I   \




                from the Circuit Court of White County, Arkansas, Civil Division, to the United States

                District Court for the Eastern District of Arkansas, Central Division.

                      DATED this 23 rd day of JULY 2021.


                                                         Respectfully submitted,

                                                         HUCKABAY LAW FIRM, PLC
                                                         Simmons Building
                                                         425 West Capitol Avenue, Suite 1575
                                                         Little Rock, Arkansas 72201
                                                         (501) 375-5600 PH/ (501) 375-5605 FX


                                                       BY  ¾.lb4----6
                                                        D. MICHAEL HUCKABAY #89135
                                                        KATHRYN B. KNISLEY #08169



                                             CERTIFICATE OF SERVICE

                     I, KATHRYN B. KNISLEY, hereby certify that on this 23 rd day of JULY 2021, a
                complete copy of the foregoing pleading was sent via email and/ or facsimile to:

                Ms. Alexandra C. Benton
                Blair & Stroud
                P.O. Box 2135
                Batesville, AR 72501
                870-793-8350 (PH)
                870-793-3989 (FX)
                acb@blastlaw.com
                                                           <>~¥Jf4~~~
                                                         KATRNB.       KNISLEY




                                                            4
             Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 5 of 39
t




                                                                                   6'
                                                                                    o'
                   INT~ CIRCUIT COURT OF WHITE COUNTY,.ARKANS
                                  CIVIL DMSION     .

         .                 .
    . ROBERT A. DONATO,

             Plaintiff,

    v.                                                                NO. 73CV-202t-.32!1

    ENKELKINDER, LLC, ·PLAZA .
    TIRE SERVICE, INC.,
    TIMOTHY M. CAMPBELL,
    RODOLFO REFUGIO JOSE MARIA, and
    FLEETWASH, INC.,

             Defendants.


                                            CO~LAINT



             COMES NOW.the Plaintiff, ROBERT A. DONATO, an(\ files suit against the Defendants,
                                                    .                                         .
    ·PLAZA TIRE SERVICE, INC., ENKELKINDER, LLC, FLEETWASH, INC., TIMOTHY M.

     CAMPBELL, and RODOLFO REFUGIO JOSE MARIA, aµd would state to the Court as follows:

                                             I. PARTIES

             1.    Plaintiff ROBERT A. DONATO is an adult and resident of Memphis, Shelby Coup.ty,

    · Tennessee.

             2. Defendant PLAZA TIRE SERVICE, INC. ("PLAZA pRE'') is a corporation registered

     to do business in Missouri, with a primary business address of 2075 Cape Girardeau, Missouri

     63703~ Defendant PLAZA TIRE. can be served with process through its registered.agent for service

     of process, ·Mark E. Rhodes, at 2075 Cape Girardeau, Missouri 63703. ·                   EXHIBIT

                                                                                         -1       &
          Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 6 of 39




         3.      Defendant ENKELKINDER, LLC ("ENKELKINDER") is a corporation registered to

do business in Missouri, with a primary business ad.dress of 2075 Cape Girardeau, Missouri 63 702.
    '                                            '       '




Defendant ENKELKIN1?ER can be served with process through its re~stered agent for service of

process, Scott M. Rhodes, at 2075 Cape Girardeau, Missouri 63702.

         4.      Defendant TIMOTHY M. CAMPBELL ("CAMPBELL'') is an adult resident citizen

of Missouri 811:d maybe served with process at 1305 North Street, Jackson! Missouri 63755. Upon

information and beli~f, Defendant CAMPBELL was an employee of PLAZA TIRE and/or
                   ~-                                                     '



ENKELKINDER at all relevant times herein.

        . 5     ·_ Defendant FLEETWASH,     INC~ ("FLEETWASH'')-is a New Jersey corporation
registered.to do business in Tennessee, with a primary business address pf Floor~' 26 Law Drive,

Sect E, Fairfield, NJ 07004. Defendant FLEE'.fWASH can be s~ed with process through its

registered agent for service of process, Darrell Gibbs, 100 Spence Lane, Nashville, TN 37210.

         6. ·    Defendant RODqLFO REFUGIO JOSE MARIA ("JOSE MARIA") is an adult

. resident citizen of Tennessee and can be served with process at 1_ 005 Hickory Hi~ands Drive,

Antioch, Tennessee 37013.

                                   Il. JURISDICTION AND VENUE

         .7.    . This Court has jurisdiction and is .the proper venue for this ·action pursuant to

 Arkansas Code Annotated§ 16-60-112 because the vehicle crash that is the subject of this action

 o~ed in White County, Arkansas.

          8.
           ·.Tris is .an action arising in tort and brought on ·behaJf of Plaintiff ROBERT A.
                                                                         ..
 DONATO for personal. injuries, lost wages, loss of earnings capacity, pain and suffering, ~edical

 expell9es, loss of the enjoyment of life, and other damages which directly and proximately resulted

 from a vehicle crash in White Co"\,lllty, Arkansas on or about Jun~ 15, 2018, caused by Defendants'


                                                     2
         Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 7 of 39




 negligence.

                                            IV. FACTS

        9.      On or aboutJune 15, 2018, PlaintiffROBERT A. DONATO was traveling eastbound

· on HigJ.:iway 64, a two-lane highway, in White County, Arkansas in a 2014 White Acura MDX

 (''Donato vehicle"). ·Plaintiff ROBERT A. DO~~TO was riding as a passenger in the Donato

 vehicle, which was being driven by his wife, Heather Dona~o.
                                                                  .                   .
         10.    Mrs. Donato was lawfully and careful~y operating the Donato vehicle through a
                                                 I
 construction w.ork zone and, in response to doing ~o, came to a complete stop in the roadway due to

 the construction occurring. In the construction work zone, a worker was holding up a "stop sign" to
   .     .
 control the flow of trav~l in response to the ongoing construction.

         11     At the same time, and traveling on the same roadway and in the same direction,

 Defendant JOSE MARIA was operating a Ford F550 with Tennessee tags immediately behind the

 Donato vehicle· on ·the roadway.

         12     At the same time, and traveling on the same roadway and in the ~ame direction,

 Defendant CAMPBELL was operating a 2016 Box Truck Freightliner with Missouri tags.

         13      Defendant CAMPBELL suddenly and without warning, slammed into the rear of

 Defendant JOSE MARIA~s Ford F550 at a ~gh rate ~f speed, severely and violently striking the

 Ford FSS0 so hard that it pushed the Ford F550 forward causing it to violently collide into the rear of

 the Donato vehicle.

         14.     At the time of impact, and before the impact, the Dpnato vehicle was sitting at a

 complete stop in the construction zone on Highway 64.

       · 15.    After the violent impact, the Donato. vehicle was forced off of the roadway and

 traveled ·down an embanlanent before it came to rest. The other vehicles left the roadway as well ..


                                                     3
        Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 8 of 39




        16. - The vehicle ·being operated by Defendant CAMPBELL was owned by Defendant

PLAZA TIRE ~d/or ENKELKINDER.

        17.      At the ~me of the crash, Def~dant CAMPBE):,L was•in ~e scope and course ofhis

. employment with Defendant PLAZA TIRE ancl/or ENKELKINDER; .

        18.      The vehicle being operated by Defendant JOSE MAR½-, was ~wned ]?y Defendant

FLEETWASH.

        I 9. ·   At the time of the crash, DefendantJOSE MARIA."was in the scop~ and course o"rhis

employme)?.t with Defendant FLEETWASH.



                                    V. CAUSES OF ACTION

        20.      The allegations of Paragraph 1-19. of this Complaint are incorporated herein by

reference.

        21.      Defe~dants CAMPBELL and JOSE MARIA violated the common laws ofthe State

of Arkansas _and committed negligence in the operation of their vehicles in the following manner, to

wit: Failure to devote full time and attention to the operation oftheir vehicles; being distracted while

driving; failure to see the vehicles in front of them and avoiding hitting them; failure to maintain

pro~er control; failure to keep a proper lookout; fail~ to keep their vehicles under control; failure

 to avoid a ·collision :when they could have done so; failure to ex_ercise r~onable and ordinary care

under the circumst111:1ces; operating th~ vehicles in a willful and wantoi:i disregard for the safety of
        .                                                  .
 persons and property; failure to operate their vehicles safely through a construction work zone with

 workers present; failure to use the degree of care that a reasonable and prudent person would_ have

 used under. the same and similar circumstances and conditions; and failure to exercise due care to

 avoid colliding with other motor vehicles. Plaintiff further alleges that any one of or combination of


                                                   4
              Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 9 of 39




. the above acts and omissions of conµnon law negligence _by all Defendants, directly and proximately

    caused the collision and Plaintiff's injuries and damages.

             22. . ·. · Pl~tifffurther alleges that Defendant violated..statutes of the S~ate of Arkansas,
    which constitutes negligence per se, to wit: including, but not limited to, Arkansas _Code Annotated §

    27-51-104. Defendants' acts and 011;1issions vi~lated the statutes of the ~tate of Arkansas and were

    the ~ir~ct and proxi~e cause of the crash and the resulting injuries to Pl~tiff.

             23.       Defendants PLAZA TIRE and/or ENKELKINDER are liable_for the damages to the
                           .                                   .
    Plaintiff because one or both of ti?-e entities owned_ th~ vehicle being operated by Defendant

·CAMPB1?LL and because they negligently entrusted. the vehicle to Defendant CAMPB~LL. In the .

    ~temative, they are liable because Defendant CAMPBELL was on or about their business acting in

I   the scope and course of his employment with them at the time of the _crash ..

             24.       Defendant FLEETWASH is liable for the damages to the Plaintiff because it owned

    the vehicle operated-by Defendant JOSE MARIA and because it negligently entrusted the ·vehicle to
                   ,                                   .           .
    Defendant JOSE MARIA. In the alternative, it is liable because Defendant JOSE MARIA was on or

    about its business acting in the scope and course of his empl~~ent with them at the time of the

    crash.                                                                                              •    ..   ~   •




                                               VL DAMAGES·

             25. As a direct and proximate result of the acts and omissions of common law negligence

    ~d violations of statutes of the State of Arkansas on the part of the Defendants, the Plaintiff

    ROBERT A. DONATO was caused to suffer and incur the following damages, to wit:

             (a) severe injuries to his right foot and other injuries to the body;

             (b) great fear, fright, mental distress and shock;

             (c) great physical pain and suffering, both past and future;


                                                           5
         Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 10 of 39




         (d) great mental and emotional stress and anguish, both past and future;

         (e) extensive medical treatment;

         (f) large medical expenses, including a planned surgery;

         (g) loss of enjoyment of life;

         (h) aggravation and/or exace~bation of medical conditions;

         (i) permanent disability and/or impairment;

         G) property damage;

        · (k) lost wages and loss of earnings capacity.

         26;     Plaintiff further alleges that the aforesaid injuri~s have been extremely pafu:fui and

 will continue and cause anguish in the future ..



                                      VII. REMEDY
                  .                               .
         27.     WHEREFORE, Plaintiff ROBERT A. DONATO sues the Defendants in the amount
  .                                                               .

. of One Million Five Hundred Thousand Dollars ($1,500,000.00) for ·actual ~d- compensatory

 damages, and for such other legal .and equitable relief to which he may be entitled ~der the

 circumstances. Plaintiff reserves to adjust the ad damnum as necessary as additional information
                             'i
 becomes available. Plaintiff further requests.an award of-pre-judgment an~ post-judgment interest ·

 and the co~ts, including all discretionary costs, incurred in bringing this action. Plai1ltiff demands a

 jury trial.




                                                    6
         Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 11 of 39




                                         . Respectfully submitted,

                                          ROBERT A. DONATO

                                          Plaintiff

                                          By:     BLAIR & STROUD
                                                  Attorneys at Law
                                                  P.O. Box 213S :
                                                  Batesville, AR 72S01
                                                  870-793-8350
                                                  870-793:..39s9 (facsimile)
                                                  acb@blastlaw.com
    ,·



                                             ~dra C. Benton (#20191S4)




l




                                       7 .
       Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 12 of 39




                                                                                                       {.




               IN THE CffiCUIT COURT OF WIDTE COUNTY, ARKANSAS
                                 CIVIL DMSION

 ROBERT A. DONATO,                                           .   ~-..::::- '


        Plaintiff,

 V,                                                                            NO. 73CV-2021~

ENKELKINDER,LLC,PLAZA
TIRE.SERVICE, INC.,
TIMOTHY M. CAMP.BELL,
RODOLFO REFUGIO JOSE MARIA, and
FLEETWASH, INC.,

       · Defendants,
                                            SUMMONS

 THE STA'.fE OF ARKANSAS _TO DEFENDANT: PLAZA TIRE SERVICE, INC.

A lawsuit has been _filed against you. -The relief demanded is stated in the attached complaint.
Within 30 days after service of this summqns on you (not counting the day you received it)- or
·60 days if you are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas ..
-you niust file with the clerkofthis court a written answer to the complaint or a motion under ·
Rule 12 of the Arkansas Rules of Civil Procedure.

 The answer or motion must also be served on the.plaintiff or plaintiffs attorney, whose name and
 address are: Alexandra C. Benton, Blair & Stroud. P.O. Box 2135, Batesville, AR 72503

 If you fail to respond within the applicable time peripd, judgment by default may be entered
 against you for the relief demanded in the compJaint.

 Additional Notices Included:
                                                       TAMI KING
                                                       CLERK OF COURT

  Address of Clerk's Office:
  Courthouse
 ·300 N. Spruce Street
· Searcy, AR 72143-7719

 [SEAL]
•          Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 13 of 39




    No. 73CV-21-__This summons is for PLAZA TIRE SERVICE, INC. (name of
    Defendant).

                                         PROOF OF SERVICE


     •  On _ _ _ _ _ _ _ [date] .I personally delivered the summons and complaint to the
    defendant at       [place]; or

      • After making my purpose to deliver the summons and complaint clear, on
    _ _ _ _ _ _ _ _ [date] I left the summons and complaint in the close proximity of the
    defendant by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the summons and
    complaint was left] after he/she refuse_~ ~o receive it when I offered it to ~m/her; or

     • On _______ [date] I left the summons and complaint with _ _ _ _ ___, ·a
    member of the defendant's family at least-18 years of age, at _ _ _ _ _ _ _ _ __
    [address], a place.where the defendant resides; or

      • On_______ [date] I delivered the summons and complaint to _ _ _ _ [name of
    individual], an agent authorized by appointment or by law to receive service of summons on
    behalf of                  ·        [name of defendant]; or


    .•  On·                                [date] at _ _ _ _ _ _ _ _ _ [address], where
    the defendant maintains an office or other fixed location for the conduct of business, during
    normal working hours I left the summons and complaint with
    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [name
    and job .description]; or

     •  I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served ·the
    suimnpns and complaint on the defendant by certified mail, return receipt requested, restricte_d
    delivery, as shown by the attached signed return receipt.

     •· I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a copy of
    the summons and complaintby first-class mail to the defendant together with two copies of a
    notice and acknowledgment and received the attached notice and acknowledgment form within
    twenty days _after the date of mailing.

    •    Other [specify]:
                 \

     •   I was unable to execute service because:


    My fee is$ - - - -
•
            Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 14 of 39




     To be (;ompleted if service is by a sheriff or deputy sheriff:


    , Date: - - - -                SHERIFF OF - - - - COUNTY, ARKANSAS


     By:
           ---------~---------
              [signature of server]




              [printed name, title, and badge number]
                                                                                             ..
             ·To be completed if servic~ is by a person other than a sheriff or deputy sher~f{:
                                                                                                  .   -~- 'r.:   -


     Date: - - - -

     By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           [signature of server]


           · · [printed na111:e]

     Address:
                 ------------------
              Phone:
                       ---------------
     Subscribed and sworn to before me this date: - - - -

              Notary Public .
                               ---------------
     My Commission Expires: _ _ _ _ _ _ _ _ _ _ _ _ _ __



     Additional infonnation regarding service or attempted service:
             Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 15 of 39
I .~




                     IN THE CIRCUIT COURT OF WHITE COUNTY, ARKANSAS
                                      CML DIVISION

       ROBERT A. DONATO,

              Plaintiff,

       v.                                                                         NO. 73CV-2021-   3J9 ·
       ENKELKINDER,LLC,PLAZA
       TIRE_SERVICE, ~C.,
       TIMO~HY M. CAMPBELL,
       RODOLFO REFUGIO JOSE MARIA, and
       FLEETWASH, INC.,

              Defendants.
                                                   SUMMONS
                                                            .                .
       THE STATE OF ARKANSAS TO DEFENDANT: RODOLFO REFUGIO JOSE MARIA

       A lawsuit has been filed against you. The relief demanded is stated in the attached complaint.
       Within'30 days after service.of this summons on you (not counting the day you received it)--or
       60 day~· if you are 'incarcerated irr any jail, penitentiary, or other correctional facility in Arkansas
       -_ you must file with the clerk of this court a written apswer to the complaint or a motion under
       Rule 12 of the Arkansas Rules of Civil Procedure.

       The -~nswer or motion must also be served on the plaintiff or plaintiffs attorney, whose name and
       ad~r~ss are: Alexandra C. Benton. Blair & Stroud. P.O. Box 2135. Batesville. AR 72503

       If ym~ fail to. !espond within the applicable time period, judgment by def~ult may be entered
       against you for the relief demanded in the complaint.

       Additional Notices Included:
                                                                TAMIKING
                                                                CLERK OF COURT


                                                                                 Clerk or Deputy Clerk]

                                                                Date:   (   J - { I -c} }
                         Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 16 of 39
,   ,J   •   •




                         .                                           .        .
                 No. 73CV-21-_ _This summons is for RODOLFO REFUGIO JOSE MARIA (name of
                 Defendant).

                                                       PROOF OF SERVICE


                  •  On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the
                 defendant at       [place]; or

                  •  After making my purpose to deliver the summons and complaint clear, on
                 _ _ _ _ _ _ _ _ [date] I left the summons and complaint in the close proximity of the
                 defendant by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the summo~s and
                 complaint was left] after he/she refused to receive it wh~n I offered it to him/her; or ·

                  •  On .                      [date] I left the summons and complaint with _ _ _ _ _ __,· a
                 member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ __
                 [address], ·a place where the defendant resides; or

                 ,•  On_ _~ - - - [date] I delivered the summons and complaint to _ _ _ _ [name of
                 individual], an a.gent authorized by appointment or hy law to receive service of summons on
                 behalf of _ _ _ _ _ _ _ _ [name of defend~nt]; or


                  •  On _ _ _ _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ [address], where
                 the defendant maintains an office or other fixed location for the _conduct ofbusiness, during ··
                 normal workin~ hours I left the ~ummons and complaint with
               -----'----------------------------[name
             · and job description]; or

                  • -I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served the
                 summons and complaint on the defendant by certified mail, return receipt requested, restricted
                 delivery, as shown by the attached signed return receipt:
                                                 .               -                                                   .
                  •  I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a C<?PY of
                 the summons and complaint by first-class mail to the deferidant together with two copies of a
                 notice and acknowledgmCI)t and received the attached notice and acknowledgment form within
                 twenty days after the date of mailing. .                                      .

                 •    Other [specify]:

                  •   I was unable to execute service because:


                 Myfeeis$_~--
                          Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 17 of 39
J •   ~   •   ..




                   To be completed if service is by a sheriff or deputy sheriff:

                                                                                                                       .....
                                                                                                                 .r.   ,.,
                   Date: - - - -            SHERIFFOF ____ COUNTY,ARKANSAS


                   B_y:· _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                           [signature of server]




                           [printed name, title, and badge number]

                          · To be completed if service is by a person other thi\n a sheriff or ~eputy sheriff:

                   Date: - - - -

                   By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                           [signature of server]


                           [printed name]

                    Address: - - - - - - - - - - - - - - - - - -

                          "Phone:
                                    ---------------
                    Subscribed and sw9m to before me this date: -
                                                                · ---

                           Notary Public _ _ _ _ _ _ _ _ _ _ _ _ _ __

                    My Commission Expires: _ _ _ _ _ _ _ _ _ _ _ _ _ __



                   . ·Additional information regarding service or attempted service:
                              .              '
•           Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 18 of 39




                   IN THE CIRCUIT COURT OF WHITE COUNTY, ARKANSAS
                                    CIVIL DIVISION

     ROBERT A. DONATO,

             Plaintiff,

     v. .                                                                  NO. 73CV-202t-229

    . ENKE_LKINDER, LLC, PLAZA
      TIRE SERVICE, INC.,
      TIMOTHY·M. ·cAMPBELL,
      RODOLFO REFUGIO JOSE MARIA, and
      FLEETWASH, INC.,

             Defendants.
                                                 S~MONS

     THE STATE OF A~SAS TO DEFENDANT:· FLEETWASH, INC.

     A lawsuit has been filed against you. The relief demanded is stated in the.attached complaint.
     Within 30 days after service of this summons on you (not counting the day you received it)- or
     60 days if you are incarcerated in any jail, penitentiary, or other correctional facility iti" Arkansas
     -· you must file with the clerk of this court a written answer _to the co~plaint or a motion under
     Rule 12 of the Arkansas Rules of civil Procedure.

    : The answer or motion must also be served on the plaintiff or plaintiff~ attorney, whose name and
      address are: Alexandra C. Benton, Blair &"Stroud, P.O. Box 2i35, Batesville, AR 72503

    · .If you fail to respond within the applicable time period, judgment by default may be entered
       against you for the relief demanded-in the complaint.·

     Additional Notices Included:
                                                            TAMI KING
                                                            CLERK OF COURT

      Address of Clerk;s Office:                                             B(i:
      Courthouse                                                      e of Clerk or Deputy Clerk]
      300 N. Spruce Street
      Searcy, AR 72143-7719                                 Date:    {J ' f J - fl..J/
      [SEAL]
        Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 19 of 39




 No. 73CV-21-_,_This summons is for FLEETWASH, INC. (name ofDefendant).

                                      PROOF OF SERVICE·


 ·•  On - - - - - ~ - [date] I personally delivered the summons and complaint to the
 defendant at       [place]; or

  • After making my purpose to deliver the summons and complaint clear, on
 _ _ _ _ _ _ _ _ [date] I left the summons and complaint in the close proximity of the
 defendant by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the summons and
 complaint was left] after he/she refused to receive it when I offered it to ~im/her; or

  •   On _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _~ a
  member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ __
· [address], a place where the defendant resides; or          ·

   [;J On                · [date] I delivered the summons and complaint to _ _ _ _ [name of
 individual], an agent authorized by appointment or by law to receive service of summons on
 behalf of _ _ _ _ _ _ _ _ [name of defendant]; or


 :•  On _ _ _ _ _ _ _ _ _·[date] at                                             · fadd~ess], where
 the defendant maintains an office or other fixed location for the ·conduct of business, during ·
 normal working hours I left the summons.and complaint with
                                                                                               [name
 ------------------------------
 and job description]; or

  •  I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served the-
 summons and complaint on the defendant by certified mail, return receipt requested, restricted
 delivery, as shown by the attached signed return receipt.                                         ·

  • I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a copy of
 the summons and complaint by first-class mail to the defendant together with two copies·of a
 notice.and acknowledgment.and received the attached notice and acknowledgment form within
 twenty days after the date of mailing.

  •   Other [specify]:

  • I was unable to execute service because:

 My fee is$.........;._ __
-        Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 20 of 39




   To be completed if service is by a sheriff or deputy sheriff:


   Date:. _ _ __           SHERIFF OF_·- - - - ' - COUNTY, ARKANSAS


   By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _               1_·- - -


         [signature of server]




          [printed name, title," and badge number]

          To be completed if service is by a person other than a sheriff or deputy sheriff:

   Date: - - - -

   By: _____- - - - . - - - - - - - - - - - - -
         [signature of server]


          [printed name]

   Address:
              -------------'---------                                              --:   .

          Phone:
                   ---------------
   Subscribed and sworn to before me this date: - - - -

          Notary Public _ _ _ _ _ _ _ _ _ _ _ _ _ __

   My Commission Expires: _ _ _ _ _ _ _ _ _ _ _ _ _ __



· · Additional information regarding service or attempted service:
.,,..,   .          Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 21 of 39




                           IN·THE-CIRCUIT COURT OF WIDTE COUNTY, ARKANSAS
                                            CIVIL DMSION

             ROBERT A. DONATO,

                    Plaintiff,

             v.                                                                     NO~ 73CV-202t-329

             ENKELKINDER,
                   .        LLC, PLAZA
                                    .  :
             TIRE SERVICE, INC., ·
             TIMO'.fHY M. CAMPBELL,
             RODOLFO REFUGIO JOSE MARIA, and
             FLEETWASH, INC.,

                    Defendants.
                                                      · SUMMONS

             THE STATE OF ARKANSAS TO DEFENDANT: ENKELKINDER, LLC

             A lawsuit has been filed against you. The relief demanded is stated in the attached complaint.
             Within 30 days after service of this summons on you (not counting the day you received it)- or
             ·60 days if you are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas
             - you m'1st file with the clerk of this court a written answer to the .complaUJ.t or a motion under
             Rule 12 of the Arkansas Rules of Civil Procedure.              ·

         · The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and
           address are: Alexandra C. Benton, Blair & Stroud. P.O. Box 2135, Batesville, AR 72503

             If you fail to respond within the applicable time period, judgment by default may be entered
             against you for the relief demanded. in the complaint.            ·

             Additional Notices Included:
                                                                   TAMI'K.ING
                                                                  · CLERK OF COURT


                                                                    [Si

                                                                    Date:· {   0 - ·/} -d,J/ ·
          Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 22 of 39




 No . .73CV-21-__This summons is for ENKELKINDER, LLC (name ofDefendant).

                                        PROOF OF SERVICE


   • On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the
 defendant at       [place]; or

   • After making my purpose to deliver the summons and complaint clear, on
 _ _ _ _ _ _ _ _ [date] I left the summons and c01ilplaint in the close proximity of the
 defendant by                                                 · [describe how the summons and
 co~plaint was left] after he/she _refused to receive it when I offered it to him/her; or

·•   On _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _~ a
 member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ __
 [address], a place where the defendant resides; or

·· • On______ [<lat~] I delivered the summons ~d complaint to _ _ _ _ [name of
 individual], an agent authorized by appointment or by law to receive service of summons pn
 behalf of ·                         [name of defendant]; or


  •   On _ _ _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ [address], where
  the defendant maintains an office or.other fixed location for the conduct ofbusiness,-during
· normal working hc;mrs I left the summons and complaint with
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [name
  and job description]; or

  •  I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served the
 summons and complaint oµ. the defendant by certified mail, return receipt requested, restricted
 delivery, as shown by the attached signed return receipt.

  •   I am the plaintiff or attorney of record for the plaintiff in this lawsuit,. and I mailed a copy of
  the summons and complaint by first-class mail to the defendant together with two copies of a
  notice and acknowledgment and received the attached notice and acknowledgment form within
. twenty days after the date o~ 1:llailing.

  •    Other [specify]:

  •    I was unable to execute service because:


 My fee is $ _ _ __
        Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 23 of 39




 To. be completed if service is by a sheriff or deputy sheriff:



· Date: - - - -          SHERIFF OF - - - - COUNTY, ARKANSAS



 By:
       --------'--------------
        [signature of server]




        [printed.name, title, and badge number].

        To be completed if service is by a person other than a sheriff or deputy sheriff:

 Date: - - - -

 By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        [~ignature o(server]


        [printed name]

 'Address:
             -----~~-----------
        Phone:
                 ---------------
 Subscribed and sworn to before me this date: - - - -

        Notary Public _ _ _~ - - - - - - - - - - -

 My Commission Expires: _ _ _ _ _ _ _ _ _ _ _ _ _ __



 Additional information regarding service or attempted service:
.-   •       Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 24 of 39




                   IN THE CIRCUIT COURT OF WHITE COUNTY, ARKANSAS.
                                    CIVIL DIVISION
                           ·)



     ROBERT A. DONATO,

             Plaintiff,

     v..                                                                   NO. 73CV-2021-~
     ENKELKIN_DE~ LLC, PLAZA
     TIRE SERVICE, INC., .
     TIMOTHY M: CAMPBELL,
     RODOLFO .REFUGIO JOSE MARIA, anci
     FLEE'.fWASH, ~C.,

             Defendants.
                                                SUMMONS

     _THE STATE OF ARKANSAS TO DEFENDANT: TIMOTHY M. CAMPBELL
         .            .

     A· 1awsuit has been filed against you. _The relief demanded is stated in the atta~hed complaint.
     Within 30 days after service of this summons ·on you (not counting the day you received it) - or
     60 days if you are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas
                                                   a
     - you must file with the clerk of this court written answer to the complaint or a motion under
     Rule 12 of the Arkansas Rules of Civil Procedure.           .                     _                  ·

     TlJ.e answer or motion must also be served on the plaintiff or plaintiffs attorney, whose name and
     address are: Alexandra C. Benton. Blair & Stroud, P.O. Box 2135, Batesville, AR 72503

 . ··, If y~u fail to respond within "the applicable time period, judgment by default may be entered
       against you for the relief demanded in·~e complaint.

     Additional Notices Included:
                                                           TAMI KING
                                                           CLERK OF COURT


                                                           [Si~rwt~l~          ~           Clerk]

                                                         · Date:     (J,---1} '~ /
..   .          Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 25 of 39




     No. 73CV-21-_ _This summons is for TIMOTHY M. CAMPBELL (name ofDefendant).

                                              PROOF OF SERVICE


          •
         On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the
     defendant at       [place]; or

          •
         After making my purpose to deliver the summons and complaint clear, on
     _ _ _ _ _ _ _ _ [date] I left the suIIl!nons and complaint in th~ close proximity of the
     defendant by _ _ _ _ _ _ _ _ _ _~ - - - - - [describe how the summons and
     complaint was ieft] after he/she refused to receive it when I offered it to him/her; or

         •
         On                    · [dat~] I left the summons and complaint with _ _ _ _ ____, a
     member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ __
     [address], a place where the defendant resides; or

         •
         On._ _ _ _ _ _ [dat~] I deli~ered the summons and complaint t~ _ _ _ _ [name of
     individual], an agent authorized by appointment or by law to receive service of summons on
     behalf of ·                         [name of defendant]; or ·


         •
         On _ _ _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ [address], where
     the defendant maintains an office or other fixed location for the conduct of business, during
     nonnal workj.ng hours I left the summons and complaint with
     - - - - - - - - - - - - ~ - . . . . . - a - - - - - - - ~ -'•·- - - - - - - [ n a m e
     and job_ description]; or

         •
         I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served the
     summons and complaint on the defendant by certified mail, return receipt requested, restricted
     deliver):; as shown by the attached signed return receipt.

         •I am the plaintiff or attorney of record for the plaintiff in this lawsuit~ and I mailed a copy of
     .the SUPJlllOns and complaint by first-class mail to the defendant together with two copies of a
     notice and acknowledgment and received the attached notic~ and acknowledgment form within
     twenty days after the date of mailing.

         •    Other [specify]:

         •    I was unable to execute service because:


         My fee is $ _ _ __
          Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 26 of 39
•




    To ~e completed if service is by a sheriff or deputy sher.ff:



    Date: - - - -        . SHERIFF OF - - - - COUNTY, ARKANSAS


    By:.
       -------------------
         [signature of server].




           [printed name, title, and badge number]

           To be completed if.service is by a person other than a sheriff or deputy sheriff:

Date: - - - -

·_By:~------------------
   [signature of server]


           [printed name]

    Address:·..:......------------.,...;....----
             .

           Phone:
                    ---------------
    ~pbscribed   and sworn to before me this date: _ _ __

           Notary Public _ _ _ _ _ _ _ _ _ _ _ _ _ __

    My Commission Expir~: _ _ _ _ _ _ _ _ _ _ _ _ _ __




    Additional mformation-regarding service or attempted service:
                Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 27 of 39

r.•   :i




                        IN THE CIRCUIT COURT OF WHITE COUNTY, ARKANSAS
                                         CIVIL DMSION


           ROJERT A. DONATO                                                           PLAINTIFF
                                                             ..
           v.                                     NO, 73CV-21-329

           ENKELKINDER,LLC;PLAZA
           TIRE SERVICE, INC.;
           TIMOTHY M. CAMPBELL;
           RODOLFO REFUGIO JOSE MA.RIA; and
           FLEETWASH, INC.                                                         DEFENDANTS


                                                ANSWER TO COMPLAINT


                 COME NOW Defendants ENKELKINDER, LLC; PLAZA TIRE SERVICE, IN.; AND

           TIMOTHY M. CAMPBELL, by and through their attorneys, Huckabay Law Firm, and for

           their Answer to Plaintiffs' Complaint, states as follows:

                                                      I. PARTIES

                  1.    Defendants are without sufficient knowledge or information to admit or

           d~ny the allegations contained in paragraph 1 of Plaintiffs Complaint and, therefore,

           deny same.                 1e 1

                 2.     Defendants aqmit that •piaza Tire Service, Inc. is a Missouri Corporation
                                       i.,_ I
           with its principal place of business or corporate headquarters in Missouri. Defend~ts

           are without sufficient knowledge or information 'to admit or deny the remaining

           allegations contained in paragraph 2 of Plaintifrs Cl°mplaint and, therefore, deny same.

                  3.     Defendants admit that Enkelkinder, 1LLC is a Missouri Corporation with

           its principal place of business or corporate headquarters in Missouri. Defendants are

                                                                                             EXHIBIT

                                                                                       IS
     Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 28 of 39




                                                    I
without sufficient knowledge or information to admit or deny the remaining allegations
                                                    I
contained in paragraph 3 of Plaintiffs Complaint and, therefore, deny same.

       4.       Defendants are without sufficient knowledge or information to admit or

deny the allegations contained in paragraph 4 of Plaintiffs Complaint and, therefore,

deny sa.'Tie.

       5.       Defendants are without sufficient knowledge or information to admit or

deny the allegations contained in paragraph 5 of Plaintiffs Complaint and, therefore,

deny same.

       6.       Defendants are without sufficient knowledge or information to admit or

deny the allegations contained in paragraph 6 of Plaintiffs Complaint and, therefore,

deny same.

                              II. JURISDICTION AND ~~UE

       7.       Defendants are without sufficient knowledge or information to admit or

deny the allegations contained in paragraph 7 of Plaintiffs Complaint and, therefore,

deny same.

        8.      Defendants deny all allegations contained in Paragraph 8 1 of Plaintiffs

Complaint which are directed towards these Defendants.         Defendants are without

sufficient lmowledge or information to admit or deny th~ remaining allegations

cqntained in Paragraph 8 of Plaintiffs Complaint and, therefore, deny same.

                                      IV.[sic] FACTS

        9.      Defendants are without sufficient lmowledge or information to admit or

deny the allegations contained in paragraph 9 of Plaintiffs Complaint and, therefore,

deny same.




                                             2
    Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 29 of 39




      10.    Defendants are without sufficient Irn6wle~ge or information 'to admit or
                                                  I                            ,
                                                  I
deny the allegations contained in paragraph 10 of Plaintiffs
                                                  I
                                                             Complaint and, therefore,

deny same.

      11.    Defendants are without sufficient knowledge or information to admit or

deny the allegations contained in paragraph 11 of Plaintiffs Complaint and, therefore,

deny same.

      12.    Defendants are without sufficient knowledge or information to admit or

deny the allegations contained in paragraph 12 of Plaintiffs Complaint and, therefore,

deny same.

      13.    Defendants are without sufficient knowledge or .information to admit or

deny the allegations contained in paragraph 13 of Plaintiffs Complaint and, therefore,

deny same.

      14.    Defendants are without sufficient knowledge or information to admit or

deny the allegations contained in paragraph 14 of Plaintiffs Complaint and, therefore,

deny same.

       15.   Defendants are without sufficient knowledge or information to admit or

deny the allegations contained in paragraph 15 of Plaintiffs Corpplaint and, therefore,

deny same.

       16.   Defendants are without sufficient knowledge or information to admit or

deny the allegations contained in paragraph 16 of Plaintiffs Complaint.and, therefore,

deny same.

       17,   Defendants are without sufficient lrnowledge or information to admit or

deny the allegations contained in paragraph 17 of Plaintiff's Complaint and, therefore,

deny same.




                                           3
     Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 30 of 39




      18.       Paragraph 18 of Plaintifrs ComplJt contains no allegations directed
                                                       I
towards these Separate Defendants and, therefore, requires no response; that, to the

extent the allegations contained within paragraph 18 of Plaintiff's Complaint, may be

deemed as being directed towards these Separate Defendants, those allegations are

denied.

      19.       Paragraph 19 of Plaintiffs Complaint contains no allegations directed

towards these Separate Defendants artd, therefore, requires no response; that, to the
                                                  ,,
extent the allegations contained within paragraph 19 ·of Plaintiffs Complaint, may be

deemed as being directed towards these Separate Defendants, those allegatio;ns are

denied.

                                  V. CAUSES OF ACTION

      20.       To the extent a response is required to paragraph 20, and to the extent not

previously admitted, paragraph 20 is denied in its entirety.

      21.       Defendants deny all allegations contained in Paragraph 21 of Plaintiffs

Complaint which are directed towards these Defendants.            Defendants are without

sufficient lmowledge or information to admit or deny the remaining allegations

contained in Paragraph 21 of Plaintiff's Complaint and, therefore, deny same.

      22.       Defendants deny all allegations contained in Paragraph 22 of Plaintifrs

Complaint which are directed towards these Defendants.            Defendants .are without

sufficient lmowledge or information to admit or d•;my the remaining allegations

contained in Paragraph 22 of Plaintiff's Complaint and, therefore, deny same.

      23.       Defendants deny the allegations con~ained in paragraph 23 of Plaintiff's

Complaint.

          24.   Paragraph 24 of Plaintiff's Complaint contains no allegations directed

to~ards these Separate Defendants and, therefore, requires no response; that, to the


                                              4
                  Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 31 of 39

I   ·•   '



             extent the allegations contained within paragraph 24 of Plaintifrs Complaint, may be

             deemed as being directed towards these Separate Defendants, those allegations are

             denied

                                                        VI. DAMAGES

                      25.   Defenda."1.ts deny the allegations contained in paragraph 25, including

             subparts (a), (b), (c), (d), (e), (ij, (g), (h), (i), (j), and (k) of Plaintifrs Complaint.

                      26.   Defendants are without sufficient knowledge or information to admit or

             deny the allegations contained in paragraph 26 of Plaintifrs Complaint and, therefore,

             deny same.

                                                            VII. REMEDY

                      27.   Defendants affirmatively deny all allegations, including those for

             entitlement-to relief, contained in Plaintiffs ''WHEREFORE" clause.

                      28.   Defendants ·generally and specifically denies all allegations not specifically

             admitted herein.

                      29.    Defendants affirmatively plead insuf~ciency of process and insufficiency

             of service of process on Defendant named herein as ENKELKINDER, LLC and on that

             basis and pursuant to ArJ,cansas Rule~ of Civil Procedure i2(b){4) and 12(b)(5) Plaintifrs

             Complaint should be dismissed.
                                                        ;

                      30.    Defendants affirmatively plead insufficiency of process and insufficiency

             of service of process on Defendant named herein as PLAZA TIRE SERVICE, INC. and on

             that basis and pursuant to Arkansas Rules of Civil Procedure 12(b)(4) and 12(b)(5)

             Plaintiffs Complaint should be dismissed.

                      31.    Defendants affirmatively plead insufficiency of process and insufficiency
                                                                          !
             of service of process on Defendant named herein as TIMOTHY M. CAMPBELL and on




                                                                 5
             Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 32 of 39

'   .

                                                             I
        that basis and pursuant to Arkansas Rules of Cfvil Procedure 12{b)(4) and 12{b)(5)

        Plaintifrs cbmplaint should be dismissed.
                                                             I

              32.    While continuing to deny negligence and pleading in the alternative,

        Defendants affirmatively plead a proration of fault at?d several liability pursuant to Ark.

        Code Ann.§ 16-55-201, et seq. and the applicability of the Uniform Contribution Among

        Tortfeasors Act, Ark. Code Ann. §16-61-201 et seq., as amended by Act 1116 of 2013.

              33.    While continuing to deny negligence and pleading in- the alternative,

        Defendants affirmatively plead the Civil Justice Reform Act of 2003 and all provisions

        thereof as they relate to joint liability, several liability, liII)itations of compensatory

        damages, and any limitations of punitive damages.

              34.     While continuing to deny negligence and pleading in the alternative,

        Defendants affirmatively plead entitlement to contribution, credit for settlement,

        indemnity, setoff or apportionment of fault against any (future) Co-Defendants and/or

        any applicable non-parties.

               35.    While continuing to deny negligence and pleading in the alternative,

        Defendants affirmatively plead entitlement to a jury instruction or interrogatory

        assigning fault to any (future) Co-Defendants, Non-Parties. or (future) Third Party

        Defendants, as well as indemnity, contribution, credit for settlement, setoff and/or

        apportionment of fault against the applicible parties.

               36.    Defendants reserve the right to plead further and reserve objections on the

        basis of (1) lack of jurisdiction over the subject matter, (2) l.ack of jurisdiction over the

        person, (3) improper venue, (4) failure· to state facts upon which relief can be granted,

        and (5) failure to join a party under Rule 19, if any~

               37.    Because of insufficient ~formation or knowledge regarding the allegations

        contained in Plaintifrs Complaint at this time and due to pending investigation and


                                                      6
            Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 33 of 39

..
                                   .                     I
     discovery, Defendants reserve the right to accomplish discovery and plead further and

     specifically reserve all objections and affirmative d~efenses available under Ark. R. Civ.

     P. 8(c) as may be applicable to the facts pled in the Complaint or developed during the

     course of the litigation ..

            38.     Defendants affirmatively plead Plaintiffs failure to mitigate damages.

            WHEREFORE, premises considered, Defendants ENKELKINDER, LLC; PLAZA

     TIRE SERVICE, IN.; AND TIMOTHY M. CAMPBELL pray that Plaintiffs Complaint be

     dismissed with prejudice and for all other relief to which they are entitled.

                                               Respectfully submitted,

                                               HUCKABAY LAW FIRM, PLC
                                               Simmons Building
                                               425 West Capitol Avenue, Suite 1575
                                               Little Rock, Arkansas 72201
                                               (501) 375-5600 PH/ (501) 375-5605 FX




     DEMANDS TRIAL BY JURY

                                       CERTIFICATE OF SERVICE

            I, Kathryn B. Knisley, hereby certify that a true and correct copy of the above and
     foregoing pleading has been served on the parties listed below on this 16th day of July
     2021, via arkefiling@arkansas.gov and/or was sent to the following individual(s) via
     electronic mail and/ or fac~imile:

     Alexandra C. Benton
     Blair & Stroud
     500 East Main Street, Suite 201
     Batesville, Arkansas 72501
     Facsimile (870) 793-3989
     acb@blastlaw.com




                                                  7
                         Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 34 of 39
i'   .. -   .t   't)
                                      IN''f.HE.cm.CUIT COURT OFWBITE COUNTY, ARICANSAS
                                                                  CIVIL DMSION:

                       RQBE~T A. DONA',:O,

                               PJ.ailitiff,



                       ~NKEJ;;1{INDER, LLC, PL~               ~
                       TIRli': SERVI($,       me., ·
                         TIMo:rHY M. CAMPBELL,
                       . RODOLFO REFUGIO.JOSE MARIA, and
                        FUETWASB, :JNC.,

                               Defendants.
                                                                     SUMMONS

                       timSTA'!'E<>f ~S-"S'TODEF.ENDANT:ENKEl,KINDER,LLC
                        AJ11wsuit has been file~ against you. The n,li_ef demab.ded ts stated in the attache4 complaint.
                        Within 30 days after-service cif this summons on you (not counting·the day yo~ received it)- Qr
                        60 '.day~ if y~u a,z:e. i~c;az:~ed in any Jail. penitentiary, or 9th~ correc.tio~al ;facility in Arkansas
                        - you mµst file with the clerk of this court 11 written answer to ·tJi.e..complau:Jl or. a motion-under
                        ~e 12 of·the - ~ R,ule$ QfCi:viI 'Pr9~ure.                       '         .
                        Th~ answer o.r mo~Qn.JD,ust also b~ served op. the plaintiff or plaintiff's attorney; whose nameanci
                        address are:Al~oo,dra C; Benton, Blair& Strpud,P.O,_Box 2.135, Batesvill~. AR,72503 ..

                       -Jf ·you :full t6 respond within the applicable time periQd, judgment by defitult may be. entered
                       •against you for the relief demaniied. in-tbe,complaint.      · ·        -

                        -Additional Noticeslncluded:
                                                                                TAMI"KING
                                                                              -· C~OF.COURT

                                                                                ~Di.
                                                                                [Sl ~Cl~rk      BUhiJe
                                                                                                   or Deputy Cleric]

                                                                                Date~· /_p - ·/J ~d J·
                                                                                                       J




                                                                                                                                    EXHIBIT

                                                                                                                           I         C,
                                         Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 35 of 39
i   . ,_   \     ••
                 l

                .I' .                             .      --                                 ~       .'                     .                              I
                                                                                                                                                          ·•
                 I. .                                                                               ,.
                 I •..'l)CV~Zl-3tLTAls sum$onsis for. EM<$LJQNl)ER,
                J~o                                          . .    LLC(~~•' ~IDefeml{l:t~'.        I             •                '/


                 II"                                                :P~OOF·Q;F.S$~VICE
                                                                                                'I
                                                                                                ·[
                 I               .
                 r.           . -                                                                                                              ~
                 I)(0!1 . ?"1.~·20?1 ··                  . '[dan,] Ipersp,nally:q~~iv~~4 the su~orts·,ndcqqipl~~t to th¢• ~ .
                ?efendarifat · ·• .. ·            ·· ·.-_[pla~]ior ·2075CQrpotale Circle G~pe 'GJra~_eau, 1\11.o. ·a31 .
                 II                                             -                 •                      ,•                ~   •    ".;,


                TC:f After making my purpo~,i~'dcliver the ·sumniollS and complaint clbar, oh
                j ..    .              · [d~e] I left~e summons. an\it:Qi;i;iplaint iµ th~ cl9se prox~ty-of tl,.e
                oefundanfby                                                 ' [descnoe how the summons· and
                f~laint w{!S' left] a1rerht>!she -~oo to receive-Ji wben I:offered- it~<>,~~ o~
                i                                                         •                 ..
               · ItJ On·                      .
                                              :Cdate] Ileft'tbc summons and·~laintwith _ _ _ _ _ _ a
                :piem~er"?fthe defen.~r, . .y !1,t.lea. l~ ~ Qf lige, at.             . ..
                 (addre.t$]:.:a pJ;;t,~wh~ th~ ,1¢fendant rmi~es; or; .          · ··
                                                                                                                                                               I
                ,. CJ On . •·             ' [.tateH dj,lfyereci th~ ~OQS. ~.~P1'™1t. ~ · .          [lltlD!~ Qf,                                               I
                                                                                                                                                               -~
                 _individual],. an agent authorizooby~pointment:or tiy.Jaw to-receive ~ice cif'suminons 9n                                                     I
                                                                                                                                                               I
                 behalf of.,....,_,________,-,,-[ninie ofdefendant]; or.


               , · tJ      oii:                         _            ;[date] at            ·             ,·           [address], where
                .t h e ~ wajriiahJS:sm ofij~o~•Qt\l.er ~ lp~~Qnjor the 90~ o!~;-duripg
                ·;nomuil,;worldng hc;,fus I Icft·the summons and,oompl•t with                                                              ·
                     .             ...
               · ,andj~b-descijption]ior .
                                                                                                                               ...en.am~·
                .                                                                          - !                '
                                                                    of                     a
                   CU:aµa:.tll,~p'laintiffor • attorney record. for thepl~tiff in J~git; and I served '1ie
                ·summons and complain.t-OJ1-the defendant by certified mail,-return receipt reg11eSt~-r~cted
                :.del~verr,;· as shown by the att1mg~ si(P.l~ retm;n re~pt.

                       CJ I ani"the:1>laintiff or attorney ofrecord for the plahitiffin t1iis la\Ysuit, ·and I mail~ a. r,opy of
                thc.~9ns and comp~t!by ~t-qless ~ \o ~ defendant tog~~-~tti ~ ~es Qt:-~'.
               ·notice.ana
               J      ,_
                           aclciJ.owledgment ·and received•the attacb,ed iiotice ana· acknowledgment-form.:witbfu
                                     •                                                          I

                twenw da_ys • tbe date .9~mailjpg.
                             .                            • •
                                                                                   .                ·                  !



                      • Other [specify):
                                                                                                                                                                I
                                                                                                                                                                   I
                                                                                                                                                                   ll
                I M'y~is.S.
                  . . .. ___..______
                                                                                                                                                   •. '
                Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 36 of 39
. ... ., .

                                       ·,.
             · ,Date: _________ .• ,-s~ OP ....
                                            · ______ COUNTY~.ARJ(ANSA:S.



                    [signature ofserver].



                     [printed'name, -title,       and badge.Iitimber]
                                                  .                                 .
                    To be.completed if service is by a penon.oUaer ~•~sheriff or deput,y •llea1ff:

              ~Dato; 7-13-20~"

              ,By.~~
                                'I           ..



                             · .Scott Brown/ SB Serve,
                                                ....   tLC
                     [printed ~e]

              "Address:     Pb Box.6S8 Jackson, Mb. 6375.5
                          ----------------                                                      '·
                    Ph_one: ___...;...._57_3_-4_5_0_-8_7__8_7_____-f---+&-l'KAmlNA MICHEL.LE STEPHENS
                                                                                    · Notary Public, Notary Seal

                                                                             ·, I
                                                                             I:.-
                                                                                          State of.Missouri
                                                                                            Scott County_ . ·
                                                                                        . Gomrnlssl9n" l7431,Q86
                                                                   -----•My_Cornm1sslon Expires 09· 1'9~'2021




                                .
              Ad~tionalinformation t~ing service or attempted service:
                           Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 37 of 39
r .
                                IN THE €IRCUir COURT QFWBITE COlJNT\', Alll{ANSAS
                                               . ClVIL_])m$,Ib1'l
                                                                                                                                   t
                                                                                                                                   !
          ~()BERT~. J,Q~~Q;-                                                     :_,·•:=~¢·
      •   I      •        •.             •                  ~   •~f          :   •'

                      ~~tiff,

                                                                                                 NO. 73'.CV-2021,W.
          I,              .-.        •       .   ., .   '         ..

          i ~ E R , ~J;,C, fLi\ZA
          1TIRE.SERVICE, JNC., .
          ~O~ M. CA,M.PBELL,
          1ROJ)'OLFO  REFUGIO JOSE MARIA, and•
          IF.µEE~W
          l -· .    . -

                   ~SB, INC.,

          :          · D~adants.
          I                                                            §TIMMONS                                                    "
                                                                                                                                   [
          ·TBE,STA:FE OF ,ARKANSAS _TO D~FENii~: PLAZA TIRE-SER,..V(CE, INC.                                                       ..'
               A Jiwsuit:]Jas been ,filed against you. ·'fhe-relic_f d~doo is                 stafed J~1 fl!e attach~ complaint.
               W"~bip. 30 d~y~ after se.ryj_c:e of t:bjs ~mmqns. on ye>u (not counting the day you received it)- Qr
           oO:·days if you aro incarcerated/in any jail, penitentiary, OJ' 9tJier corre9lic:mal fa<tility ift A,r~,
           ,..,,.. you m'u's~file with the·cleir-oftbis court a-wrltten answer•to the complaint or a motioil tilldei: ·
          ,Rti1~ 12 ofthe .Arkansas Rules .of Civil Procedme.
          '
          tthe answ.er or motion must also be served on the~plaintiffor plaintiff's attomey, whose ~ e and
          /address are: Alexandrp ·C, B~wn. Blait' & Stroud."·P~O. Bo~ 2i3S,-Batesvii1e. AR 72503 .. - . . , '
          I                                                                                             • ~-              .,   •




          If you fail ,to respond withm ·the applicable time peripd, judgment by .default' may b~ :entered
          ; ~ you fc,r tJie ieliefdeni.aQtled in the coinpµdnt                                        ,,

          ;,Addifion!lNotices Included:
          I
                                                                             TAMIKING
      -·i' .                                                                 CLERK OF·COUR.T

          )Address·of Cled<s Office:
          jComfhous~
          1300 N, ~P,11CC Street
          ·-searey, AR.12143-77-19
                                                                                                                                   I-
               [SF.AL}                                                                                                             ii
                                                                                                                                   \




                                                                                                                                   l
                          Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 38 of 39

'
                                                                                 ·~              .·
    '.No. 73CV-21~hls sliminons is for PLAZA.TIRE SERVICE, JNC. (1UUne of
    l/Jefendani).

                                           .PtOOF OF SERYJCE

    . )(.bn           7-13-202·1    Idate] Jpersonally delivered the snmmons and complaint to the
     jefendant;at... . . : - ~ ..{place]; or 2075 Corporate Circle Cape Girardeau, Mo. 63702

     , • After 1nakilig my purpose to deliver the suromons and complaint clear~ on
    -,--..._......,........__ _ _ [~tell left the sUIIQn9ps and coD,1pl_lUllt in the close proximity ofth~
    aet'endant by                                                   · [dcmibe how the summons and,
    -'.cq~pl~int was left] aft~rhe/sQe refus~ -p, recei~ it when· I offered·it, to }rl.mih_er; of
                                                ~   ,.                                    I,




         •   On · .             [date] Ileft the summons and complaint with _________ ·a
     member of th~ de&idant's fiunijy at lea)st· lS years of age, at...------,,.,,._-~
     [address]; aplace;wherethe defendantresld~; or                 ·

         • On___,_-,--.__ '[date] .I.delivered the summorui and· complaint to  . [name                        of.
    ._ individual], ~ ~gent autQ09Z~by ~ointment or by iaw to -~iy~_servi¢ ofsmnmons ort
       bebalf-of _ _ _ _ _ _ _ _ [nam.eof defendant];_-or


     ;• On '                                    [date] at       ..                    .        [ad<Jress], where
     the defendant maintains an office or ·other fixe.dlocatioh for the conduct of busin~ during
     nounal working hours l letUhe.summons and complaint-with
    ....---,-----------------~--------{name
    -811.djob,descriptiqnJ; or.

     ,• I am :the plamtiffor an attorney-ofrecord for the plaintiff-in a lawsuit, mid I served 'the                 II
     lruinm9ns and complaint on the defendant by certifie<J. mail7 retnmfeceipt:i;equesteq. restricte_d             i
     lieiiv~, es shown by the attached stgried return r~ipl

     !0·1am·~opiaintifforattomeyofrecord forthe~laintiff.in this la~it,.and lmaile_d aeopyof                        II
     the sommons and complaint-by·:first-c18$S mail to the defendant together with two copies ofa                   I
     notice and.acknowledgment and received Ute attached notice and acknowledgment foim within                      l
     twenty days• the . date of. mailing.   ~
                                                                                                                    !



         D 'Otlier [specify]:
                      \

         0 i'wa:1iunabie to execute setvice,because:
     I
     '
     l
     My fee is$·
     1·          .    ----
                              Case 4:21-cv-00657-BSM Document 1 Filed 07/23/21 Page 39 of 39
I   • .                                                                 '                                                       I   f
           ~To_ be 1;~,mp~teil if service "is by a ~fl~ or d91>~ ~,.-ff£:                                                           1


          .bate: ----                   SHERlFF;Qp_•_ _ COUNTY, .AB.K4NSAS


           By: __:.. . . .;______. ----a·=--·........,..,__   __,..._-,.-_____
           1
               •   ·   [~~.gf server) · · ···-, ·             '·



                       [printed name, title, ~c;l badge nUQ1perJ
                          .                                                                                  ~




                       'T.o·b.e·completedif setvl~ is by·a person other·tban a sheriff or deputy sheri!f:

          . ,Dato: 7-1-~2021
                                                                                                                     ..\"'· .




                   •· ~DBID:0]

          _ ~ - .. · --~·~ PO ~ox._698 Jackson, Mo. 63755

                       Phone:                  573-450-87&7
                                                                                    RIN " MICHELLE STE HENS
                                                                                 KATNota1v Pul?lic. Notary: s·eal
                                                                                        State ot Mls!loun        ·
                                                                                          Scott CQ\llltv
                                                                                        om-mission f 17.310~6.
                                                                                     ·. · nt!s"slon Explt.es09-19-~0 2 1 :
